COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-045-CV
 
JOHN
HOLMBERG, M.D.                                                       APPELLANT
 
                                                   V.
 
CHARLES
JAMES                                                                   APPELLEE
                                                                                                        
                                               ----------
            FROM
THE 342ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL A:  MCCOY, J.; CAYCE, C.J.; and HOLMAN, J.
 
DELIVERED:  June 28, 2007




[1]See Tex. R. App. P. 47.4.